Citation Nr: 1547585	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a rating higher than 10 percent prior to May 27, 2015, and higher than 20 percent from May 27, 2015, forward, for service-connected hypertension.

3.  Entitlement to a rating higher than 10 percent prior to May 27, 2015, and higher than 40 percent from May 27, 2015, forward, for service-connected status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5.

4.  Entitlement to an initial rating higher than 10 percent prior to May 27, 2015, and higher than 20 percent from May 27, 2015, forward, for service-connected radiculopathy of the right lower extremity.

5.  Entitlement to an initial rating higher than 20 percent for service-connected radiculopathy of the left lower extremity.



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Although the December 2013 supplemental statement of the case indicated the hearing loss rating is at 10 percent, it is clear from the body of the document, as well as other rating decisions and statement of the case, that the rating has actually remained at zero percent (noncompensable).

In March 2015, the Board remanded the case for further development.

The issue of service connection for headaches secondary to service-connected hypertension has been raised by the record in the May 2015 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  Throughout the appeal, VA audiometric test results show the Veteran has had, at worst, level I hearing in the right ear and level IV hearing in the left ear.  

2.  Prior to May 27, 2015, the Veteran's diastolic pressure is not predominantly 110 or more, nor is his systolic pressure predominantly 200 or more.  

3.  From May 27, 2015, forward, the Veteran's diastolic pressure is not predominantly 120 or more.  

4.  Prior to May 27, 2015, the Veteran's status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5 have been productive of, at worst, limitation of motion of 70 degrees of forward flexion of the thoracolumbar spine with pain and 165 degrees combined range of motion of the thoracolumbar spine.  Ankylosis and incapacitating episodes of intervertebral disc syndrome requiring bed rest for at least 2 weeks during the past 12 months have not been shown.

5.  From May 27, 2015, forward, the Veteran's status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5 have been productive of, at worst, limitation of motion of 30 degrees of forward flexion of the thoracolumbar spine with pain.  Ankylosis and incapacitating episodes of intervertebral disc syndrome requiring bed rest for at least 6 weeks during the past 12 months have not been shown.

6.  The Veteran's radiculopathy of the right lower extremity is productive of moderate incomplete paralysis of the sciatic nerve during the entire appellate period.

7.  The Veteran's radiculopathy of the left lower extremity is productive of moderate incomplete paralysis of the sciatic nerve during the entire appellate period.


CONCLUSIONS OF LAW

1.  The criteria for a higher compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  Prior to May 27, 2015, the criteria for a disability rating higher than 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7101 (2015).

3.  From May 27, 2015, the criteria for a disability rating higher than 20 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7101 (2015).

4.  Prior to May 27, 2015, the criteria for a disability rating in excess of 10 percent for status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

5.  From May 27, 2015, the criteria for a disability rating in excess of 40 percent for status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

6.  Prior to May 27, 2015, the criteria for a 20 percent disability rating, but no higher, for service-connected radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

7.  From May 27, 2015, the criteria for a disability rating higher than 20 percent for service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

8.  Prior to May 27, 2015, the criteria for a separate 20 percent disability rating for service-connected radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

9.  From May 27, 2015, the criteria for a disability rating higher than 20 percent for service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in April 2010, April 2011, and June 2015.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.






II.  Increased Rating

Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable rating.  

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran was afforded a VA audiological examination in April 2010.  The audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
5
30
70
26.25
94
LEFT
35
65
65
65
57.5
80

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for the right and level IV for the left ear.  Applying those values to Table VII, the designations yield a zero percent evaluation. 

The Veteran was afforded another VA audiological examination in June 2015.  The audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
15
25
75
32.5
94
LEFT
35
70
70
65
60
76

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for the right and level IV for the left ear.  Applying those values to Table VII, the designations also yield a zero percent evaluation.  

Applying these values to Table VII, the designations yield a noncompensable evaluation based on the results of the VA examinations.  

Although the Veteran asserts that his hearing loss is more severe than currently rated, his statements do not establish that a higher disability rating is warranted, as ratings for hearing loss are based on the mechanical application of results of regulation-mandated audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and a compensable disability rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

The Veteran was granted service connection for hypertension in September 1999 and was assigned a 10 percent disability rating.  In the June 2011 rating action on appeal, the RO denied the Veteran's claim for a higher rating.  In June 2015, the Veteran was granted a disability rating of 20 percent, effective May 27, 2015.  The Veteran's hypertension is rated under Diagnostic Code 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertension when the diastolic pressure is predominantly 100 or more or; systolic pressure is predominantly 160 or more or; or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more. 38 C.F.R. § 4.104.

The Board finds that the evidence of record does not support a higher rating for the Veteran's service-connected hypertension.  Prior to May 2015, the Veteran received private medical treatment and was afforded VA examinations in April 2010 and April 2011.  The blood pressure readings from treatment and examination records show that the Veteran's diastolic pressure has never been predominantly 110 or more nor has his systolic pressure has not been predominantly 200 or more.  During VA treatment, blood pressure readings at worst showed a diastolic pressure of 96 and a systolic pressure of 191.  Blood pressure readings during the April 2010 VA examination were 164/101, 158/100, and 163/101, and the Veteran was diagnosed as having hypertension with fair control on the day of the examination.  Blood pressure readings during the April 2011 VA examination were 140/88, 135/90, and 140/88, and the Veteran was diagnosed as having hypertension with fair to good control at this time and no history of ischemic heart disease.  Although the Veteran complained in April 2012 that his hypertension was uncontrolled, there is no probative evidence to show that the Veteran's diastolic pressure is predominantly 110 or higher or that his systolic pressure is predominantly 200 or higher and the Board finds that the overall disability picture for the Veteran's hypertension does not more closely approximate a disability rating higher than 10 percent disabling prior to May 2015.  38 C.F.R. § 4.7.  

In May 2015, the Veteran was afforded a VA examination, which showed blood pressure readings of 196/113, 190/105, and 192/110.  The average blood pressure reading was 192/109.  The Board finds that the overall disability picture for the Veteran's hypertension does not more closely approximate a disability rating higher than 20 percent from May 2015, forward.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3.  In so finding, the Board finds that the Veteran's credible belief that his disability is worse than the assigned disability rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The treating physicians and VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

For the reasons stated above, the preponderance of the evidence is against a higher rating for the Veteran's hypertension.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

The Veteran contends that he is entitled to a higher rating for his service-connected lumbar spine disability.  

The Veteran was granted service connection for herniated nucleus pulposus status-post L4-L5 diskectomy and laminectomy in a September 1999 rating decision, which assigned a 10 percent disability rating, effective July 1, 1998, under Diagnostic Code 5293.  38 C.F.R. § 4.71a.  The appeal period expired for that claim and he filed a claim for increase in March 2010.  In a June 2011 rating decision, the Veteran was denied a higher rating for residuals of status-post diskectomy and laminectomy and herniated nucleus pulposus at L4-L5, which was considered under Diagnostic Code 5242, and granted a separate 10 percent disability rating for radiculopathy of the right lower extremity, effective March 8, 2010, under Diagnostic Codes 8599-8520.  In a June 2015 rating decision, the Veteran was granted a higher 40 percent rating for residuals of status-post diskectomy and laminectomy and herniated nucleus pulposus at L4-L5, under Diagnostic Code 5242, effective May 27, 2015, granted a higher 20 percent disability rating for radiculopathy of the right lower extremity, effective May 27, 2015, under Diagnostic Code 8520, and granted a separate 20 percent disability rating for radiculopathy of the left lower extremity, effective May 27, 2015, under Diagnostic Code 8520.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Back disabilities are evaluated under Diagnostic Codes 5235 to 5243 using the general rating formula unless evaluating intervertebral disc syndrome based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a rating of 10 percent are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The criteria for a rating of 20 percent are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 100 percent rating are unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week, but less than two weeks during 12 months are rated at 10 percent.  Incapacitating episodes having a total duration of at least two weeks, but less than four weeks during 12 months are rated at 20 percent.  Incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months are rated at 40 percent.  Incapacitating episodes having a total duration of at least six weeks during 12 months are rated at 60 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

An October 2009 magnetic resonance imaging (MRI) of his lower back showed a previous back surgery at L5-S1 with a small amount of scar tissue, degenerative disc disease and spinal stenosis.  The Veteran's condition was noted as progressive and there was narrowing of the space between the vertebrae and around the nerves as they leave the spinal cord.  It was noted that his degenerative disc disease and spinal stenosis can cause low back pain as well as buttock thigh and leg pain and physical therapy consult, pain medication and muscle relaxant as needed was recommended.

November 2009 VA treatment showed right lower lumbar muscles were tender to palpation without spasms and a neurological examination was normal.  Treatment in March 2010 revealed complaints of persistent burning and numbness in his thighs that was worse on the left side.  The Veteran consulted the emergency department twice in November for recurrent back pain treated with Toradol and Prednisone taper.

During the April 2010 VA examination, the Veteran complained of constant pain 5/10 with no particular exacerbating or relieving factors that frequently radiated down the lateral right lower extremity.  He had 4 flare-ups a month lasting 3-4 days during which he must stay off his feet at times and it was difficult to walk.  He had not required physician-prescribed bed rest in the past year.  Flexion was to 30 degrees without pain and to 70 degrees with pain.  His extension was to 35 degrees, right and left rotation was to 45 degrees, and right and left lateral flexion was to 30 degrees; all with end of range pain.  The examiner pointed out that the Veteran's range of motion was not additionally limited due to pain or fatigue following repetitive use and his gait and motor examination were normal.  There was mildly diminished light touch sensation to the right S1 distribution in the right leg and straight leg raise was positive on the right lower extremity at 60 degrees.  Reflexes were unelicitable ?at the knees and ankles.  The examiner noted that the October 2009 MRI showed degenerative disc disease most severe at L4-5 and degenerative stenosis involving the intervertebral nerve root canals bilaterally at L4-5 level and to a lesser degree at L2-3 and L3-4 levels.  The Veteran was diagnosed as having herniated nucleus pulposis status-post L4-L5 diskectomy and laminectomy with objective evidence of a right lumbar radiculopathy.  

During treatment in October 2010, the Veteran complained of having persistent burning and numbness in his thighs that was worse on the left side and had a sensation that his feet are asleep, waking up, or tingling, which was worse with beginning of activity.  His physical therapist consulted the emergency room twice in November for recurrent back pain and he was treated with Toradol and prednisone taper.

In February 2011, the Veteran had persistent burning and numbness in his thighs that was worse on the left side and a sensation that his feet were asleep, waking up, or tingling, which was worse with beginning of activity.

An April 2012 MRI showed an increase in the degree of degenerative central canal and intervertebral nerve root canal stenosis at the L4-5 level, but there was otherwise no significant change in the appearance of the lumbar spine since the MRI scan dated October 2009.

In April 2012, the Veteran complained of having chronic back pain 7/10 that had been worsening over the past 2 weeks and stated that he had numbness in his leg and groin with shooting pain down the left leg.  His wife stated that he was unable to get out of bed.  He had a history of severe back pain with a duration longer than 1 hour and numbness in the groin or legs, which was new.

In July 2014, the Veteran reported having problems with his sciatic nerve going down his left leg, which usually lasted a few days.  In January 2015, the Veteran complained that he woke up from back pain and requested a steroid pack from his physician.  

In March 2015, the Veteran was treated for a flare of sciatica and was taking Topamax chronically.  His back and left leg pain was worse.  He fell down the stairs in January 2012, which worsened his pain.  MRI showed a prior laminectomy and minimal increase in stenosis, but was otherwise stable.  There was no cord compression or herniated disc.  He had chronic burning and numbness in his thighs, which was worse on the left side.  He also had a sensation that his feet were asleep, waking up, or tingling, which was worse with beginning of activity.  He was diagnosed as having lumbar radiculopathy.

The Veteran was afforded another VA examination in May 2015.  He was diagnosed as having degenerative arthritis of the spine and degenerative disc disease with a history of discectomy and laminectomy with a herniated disc at L5-S1 with radiculopathy.  He complained of having an increase in pain and radiating symptoms and weakness in his legs.  He was given oral steroids in March because of a flare-up that was brought on with activity.  During flare-ups, the Veteran reported that he has to rest in bed and cannot do any activities.  Range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left rotation to 15 degrees.  Pain was noted on all ranges of motion on examination, but did not result in or cause functional loss.  The Veteran had tenderness on palpation around L4-S1 including paraspinal muscles.  There was no additional loss of function or range of motion after three repetitions.  The examiner did indicate that pain significantly limited functional ability with repeated use over a period of time; however, the Veteran was not flaring the day of the examination so the examiner found that it would be mere speculation to provide a change in range of motion during flares.  The Veteran did not have guarding or muscle spasms.  The Veteran had normal muscle strength, hypoactive reflexes of the knees and ankles bilaterally, decreased sensation to light touch of the legs and feet bilaterally, and moderate paresthesias and/or dysesthesias and numbness of both lower extremities.  The Veteran's L4, L5, S1, S2, and S3 nerve roots were found to be involved in his radiculopathy, which was moderate on both sides.  The Veteran reported having one episode in the past 12 months of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  The examiner stated that he was clearly started on a steroid burst on multiple occasions but the bed rest order was not seen.  

Prior to May 27, 2015, the Veteran is assigned a disability rating of 10 percent for his lumbar spine disability.  In order for a higher than 10 percent rating to be warranted, the Veteran must have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's forward flexion during the April 2010 VA examination was to 30 degrees without pain and to 70 degrees with pain and the combined range of motion was 165 degrees.  The examiner pointed out that the Veteran's range of motion was not additionally limited due to pain or fatigue following repetitive use and his gait and motor examination were normal.  Although the Veteran complained of increasing back pain during treatment prior to May 2015, there was no medical evidence that his pain affected his range of motion and there has been no medical evidence of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's range of motion was not examined during a flare-up, and the Board reasonable infers based on the May 2015 VA examiner's comments that it would equally be infeasible for the April 2010 VA examiner to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups to the requisite degree of medical certainty if the Veteran is not currently experiencing a flare-up.  Crucially, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  The criteria for a next higher rating of 20 percent are not shown at any point prior to May 27, 2015.  This is so even with consideration of painful motion and other factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion). 

From May 27, 2015, the Veteran is assigned a disability rating of 40 percent for his lumbar spine disability.  In order for a higher than 40 percent rating to be warranted, the Veteran must have unfavorable ankylosis of the entire thoracolumbar spine.  During the examination in May 2015, the Veteran's range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left rotation to 15 degrees.  Pain was noted on all ranges of motion on examination, but did not result in or cause functional loss.  The criteria for next higher rating, 50 percent, is not shown at any point from May 2015 as the Veteran had active range of motion of the thoracolumbar spine.  This is so even with consideration of painful motion and other factors as noted by the examiner.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion). 

The evidence also does not demonstrate that the Veteran had any incapacitating episodes requiring bed rest and treatment by a physician for the requisite duration at any time during the appeal period.  In order to receive a higher rating for incapacitating episodes, the Veteran must have a total duration of at least two weeks or more, that requires bed rest prescribed by a physician and treatment by a physician.  During the April 2010 VA examination, the Veteran was found to have tenderness, but no muscle spasms.  Although the Veteran was diagnosed as having degenerative disc disease of the lumbar spine in October 2009 and complained during treatment in April 2012 that he was unable to get out of bed due to pain, the medical evidence does not show that the Veteran had any incapacitating episodes prescribed by a doctor.  During the May 2015 VA examination, the Veteran reported that during flare-ups, he has to rest in bed and cannot do any activities.  He reported having one episode in past 12 months of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Although the Veteran complained of having flare-ups that required him to rest in bed, he reported only one episode of that required bed rest prescribed by a physician.  The medical evidence does not show bed rest prescribed by a physician and treatment by a physician for the requisite duration.  Therefore the criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.  

In sum, the preponderance of the evidence is against a rating higher than 10 percent prior to May 27, 2015, and 40 percent from May 27, 2015, forward, for status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In accordance to Note 1 under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  The Veteran's radiculopathy of the right lower extremity is currently rated 10 percent prior to May 27, 2015, and 20 percent from May 27, 2015, forward.  The Veteran's radiculopathy of the left lower extremity is currently rated 20 percent from May 27, 2015.  The lower extremities are rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  

Diagnostic Code 8520 rates incomplete or complete paralysis of the sciatic nerve.  Mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Review of the medical evidence shows that in November 2009 during VA treatment, neurological examination was normal.  During the April 2010 VA examination, however, there was mildly diminished light touch sensation to the right S1 distribution in the right leg and straight leg raise was positive on the right lower extremity at 60 degrees and reflexes were unelicitable at the knees and ankles.  It was noted that the October 2009 MRI showed degenerative stenosis involving the intervertebral nerve root canals bilaterally at L4-5 level and to a lesser degree at L2-3 and L3-4 levels.  The Veteran was diagnosed as having herniated nucleus pulposis status-post L4-L5 diskectomy and laminectomy with objective evidence of a right lumbar radiculopathy.  During treatment in October 2010 and February 2011, persistent burning and numbness in his thighs that was worse on the left side and he had a sensation that his feet were asleep, waking up, or tingling, which was worse with beginning of activity.  In April 2012, he had numbness in his leg and groin with shooting pain down the left leg and in July 2014, the Veteran reported having problems with his sciatic nerve going down my left leg.  In March 2015, the Veteran was treated for a flare of sciatica and he had chronic burning and numbness in his thighs, which was worse on the left side.  He also had a sensation that his feet were asleep, waking up, or tingling, which was worse with beginning of activity.  He was diagnosed as having lumbar radiculopathy.  During the VA examination in May 2015, the Veteran had decreased sensation to light touch of the legs and feet bilaterally, and moderate paresthesias and/or dysesthesias and numbness of both lower extremities.  The Veteran's L4, L5, S1, S2, and S3 nerve roots were found to be involved in his radiculopathy, which was moderate on both sides.  

Based on the medical evidence, the Board finds that the Veteran's symptoms of radiculopathy of the right and left lower extremities were predominantly moderate in severity during the entire appellate period.  The April 2010 VA examination showed diminished light touch sensation to the right S1 distribution in the right leg that was characterized as mild, and straight leg raise was positive on the right lower extremity at 60 degrees and reflexes were unelicitable at both knees and ankles.  The Veteran also complained during treatment beginning in October 2010 of having persistent burning and numbness in his thighs.  The Veteran complained that the left leg symptoms were worse than the right; however, the October 2009 MRI showed degenerative stenosis involving the intervertebral nerve root canals bilaterally at L4-5 level and during the May 2015 VA examination, the Veteran's neurological symptoms were similar on examination having decreased sensation to light touch of the legs and feet bilaterally, moderate paresthesias and/or dysesthesias and numbness of both lower extremities, and moderate radiculopathy involving the L4, L5, S1, S2, and S3 nerve roots on both sides.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the evidence more nearly approximates a 20 percent disability rating for moderate severity for both the right and left lower extremities during the entire appellate period.  The evidence does not show that the symptoms are more than moderate such that they would approximate an even higher rating as there is no medical evidence of moderately severe incomplete paralysis of the sciatic nerve.  Given that his radiculopathy symptoms have been clinically described as both mild and moderate, a rating higher than 20 percent for incomplete paralysis of the sciatic nerve is not warranted and the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In so finding, the Board finds that the Veteran's credible belief that his disability is worse than the assigned disability rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The treating physicians and the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements with respect to the extent to which the Veteran is entitled to a higher rating.




Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Veteran has reported that his back and right and left lower extremities disabilities interfere with his employment as they cause him to miss work and limit his ability to perform some tasks.  See April 2010 and May 2015 VA examinations.

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule.  The Veteran's service-connected back disability is primarily manifested by pain and limitation of motion, and his service-connected radiculopathy of the right and left lower extremities is primarily manifested by pain, paresthesias/dysesthesias, and numbness, which impair his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back and radiculopathy of the lower extremities provide disability ratings on the basis of limitation of motion and incapacitating episodes of the back, and paralysis of the sciatic nerve.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242; 38 C.F.R. § 4.124a, Diagnostic Code 8524.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

The Veteran has not claimed nor does the evidence show that his service-connected hypertension and hearing loss causes interference with his employment or required hospitalization.  As previously stated, the separate claim for headaches second to hypertension has been referred to the RO.  His symptom of hypertension is contemplated by the diagnostic code for hypertensive vascular disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak, 21 Vet. App. at 447.  The Veteran reported difficulty understanding conversations around noise.  Both hearing acuity and speech recognition are taken into consideration in the rating criteria for hearing loss and, both were measured and considered in evaluating the Veteran's claim.  The effects of the Veteran's hearing loss do not take the disability out of the norm as they are predicated on hearing loss.  

In summary, as the Veteran's disability picture is contemplated by the rating schedule, the schedular criteria are adequate and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently employed; thus, there is no cogent evidence of unemployability and further consideration of entitlement to increased compensation based on TDIU is not necessary.

(CONTINUED ON NEXT PAGE)





























ORDER

Entitlement to a compensable rating for service-connected bilateral hearing loss is denied.

Entitlement to a rating higher than 10 percent prior to May 27, 2015, and higher than 20 percent from May 27, 2015, forward, for service-connected hypertension is denied.

Entitlement to a rating higher than 10 percent prior to May 27, 2015, and higher than 40 percent from May 27, 2015, forward, for service-connected status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5 is denied.

An initial rating of 20 percent prior to May 27, 2015, but no higher, for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 20 percent from May 27, 2015, forward, for service-connected radiculopathy of the right lower extremity is denied.

An initial separate rating of 20 percent prior to May 27, 2015, but no higher, for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 20 percent from May 27, 2015, forward, for service-connected radiculopathy of the left lower extremity is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


